808 F.2d 757
42 Empl. Prac. Dec. P 36,828
William LATTIMORE, Plaintiff-Appellee,v.OMAN CONSTRUCTION, Defendant-Appellant,Bill White, Defendant.
No. 85-7790.
United States Court of Appeals,Eleventh Circuit.
Jan. 7, 1987.

Charles K. Howard, Jr., Elarbee, Thompson & Trapnell, Joseph M. Freeman, Atlanta, Ga., William B. Hairston, Jr., Engel, Hairston, Moses & Johanson, Birmingham, Ala., for defendant-appellant.
Fletcher Farrington, Farrington & Abbot, Savannah, Ga., for amici curiae-plaintiff-appellee.
Robert L. Wiggins, Gordon, Silberman, Wiggins & Childs, Birmingham, Ala., for plaintiff-appellee.
Jack Drake, Tuscaloosa, Ala., for amici Drake, et al.
Thomas A. Warren, Spriggs & Warren, Tallahassee, Fla., for amici Warren, et al.
Appeal from the United States District Court for the Northern District of Alabama.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion August 4, 1986, 11th Cir., 1986, 795 F.2d 930)
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges*.
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc.
IT IS ORDERED that the above cause shall be reheard by this Court en banc with oral argument during the week of February 23, 1987, on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Albert J. Henderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)